 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Antonio Crawford,                                  No. CV-21-00180-TUC-DCB (JR)
10                  Petitioner,                         ORDER
11   v.
12   United States of America, et al.,
13                  Respondents.
14
15          The Court finding good cause,

16          IT IS ORDERED that the Plaintiff’s Motion to Dismiss (Doc. 8) is GRANTED.

17          IT IS FURTHER ORDERED that this action is dismissed without prejudice,
18   pursuant to Fed. R. Civ. P. 41(1)(A)(i), and the Clerk of the Court shall close this case.

19          Dated this 28th day of June, 2021.

20
21
22
23
24
25
26
27
28
